UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 29, 2014 Date of Report (Date of earliest event reported) TRUSTMARK CORPORATION (Exact name of registrant as specified in its charter) Mississippi 000-03683 64-0471500 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 248 East Capitol Street, Jackson, Mississippi (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (601) 208-5111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 7.01. Regulation FD Disclosure. Trustmark CorporationPresident and CEO, Gerard R. Host, will make a presentation at the annual meeting of shareholders to be held in the TrustmarkConference Centerat the Mississippi Sports Hall of Fame, located at 1152 Lakeland Drive, Jackson, Mississippi on Tuesday, April 29, 2014, beginning at 9:00 a.m. Central Time. Trustmark Corporation is a financial services company providing banking and financial solutions through approximately209 offices in Alabama, Florida, Mississippi, Tennessee and Texas. Trustmark’s investor contacts are Louis E. Greer, Treasurer and Principal Financial Officer (601-208-2310), and F. Joseph Rein, Jr.,Senior Vice President (601-208-6898). Trustmark’s media contact is Melanie A.Morgan,Senior Vice President (601-208-2979). Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description of Exhibits Presentation for the Annual Shareholders’ Meeting byGerard R. Hoston April 29, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRUSTMARK CORPORATION BY: /s/ Louis E. Greer Louis E. Greer Treasurer and Principal Financial Officer DATE: April29, 2014 EXHIBIT INDEX Exhibit Number Description of Exhibits Presentation for the Annual Shareholders’ Meeting byGerard R. Hoston April 29, 2014
